Citation Nr: 1633097	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-07 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	D.H., Individual Providing Representation


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of an earlier effective date for the grant of service connection for metastatic renal cell carcinoma has been raised by the record in a July 2015 statement from the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to the Board's September 2014 remand, the Veteran was afforded a VA examination in February 2015 to determine the nature and etiology of the Veteran's hearing loss disability.  The diagnosis was bilateral sensorineural hearing loss, and found that it was "less likely as not" caused by or the result of military noise exposure.  The examiner stated that the Veteran's military occupational specialty (MOS) was noted for low probability for noise exposure and that he had a whisper voice test at separation, which did not confirm if hearing loss had its initial onset during that time.  The examiner also stated that there were no documentation of significant threshold shifts or in-service acoustic trauma.  The Veteran also had 40 years post military noise exposure, and the examiner could not rule out post-service employment and age as causing the current hearing loss.     

While the VA examiner indicated that the Veteran's MOS had a low probability of noise exposure during service, the examiner did not consider the Veteran's report of noise exposure firing weapons during basic training, when service members are required to demonstrate basic weapons qualifications on a firing range.  On remand, an addendum opinion should be obtained from the February 2015 VA examiner which specifically addresses all of the Veteran's contentions regarding his bilateral hearing loss disability.

Also, the record shows that the Veteran is in receipt of ongoing VA treatment for his hearing loss.  On remand, updated VA treatment records should be obtained.   38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain any updated VA treatment records from the VA Southern Nevada Healthcare System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since December 2014.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The electronic claims file must be returned to the examiner who conducted the February 2015 VA audiological examination for an addendum medical opinion.  If unavailable, the electronic claims file must be forwarded to another appropriate VA examiner for review by the examiner in conjunction with the opinion.  If it is determined an additional examination of the Veteran is necessary, one should be arranged.

After review of the record, the examiner must provide an opinion as to whether the Veteran's hearing loss had its onset during service.  The examiner must specifically address the Veteran's report of noise exposure firing weapons during basic training, along with his MOS and other potential exposures to excessive noise during service, in addition to any post-service noise exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

